FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 03-10311
                 Plaintiff-Appellee,               D.C. No.
               v.                              CR-02-00164-1-
JEFFEREY GRUBBS,                                     WBS
             Defendant-Appellant.
                                                  ORDER

    On Remand From The United States Supreme Court

                    Filed December 27, 2007

      Before: Betty B. Fletcher and Stephen Reinhardt,
        Circuit Judges, and Jane A. Restani,* Judge.


                             ORDER

   In light of the Supreme Court’s decision in United States v.
Grubbs, 547 U.S. 90 (2006), this case is REMANDED to the
district court for further proceedings.




   *The Honorable Jane A. Restani, Chief Judge, United States Court of
International Trade, sitting by designation.

                               16751
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.